I vote for the affirmance of the judgment. The case differs from that of Hamlin v. Hamlin, (192 N.Y. 164), where it was sought to prove that a deed had been conditionally delivered. Here, that the delivery of the deed was absolute is not disputed. The claim of the plaintiff is that the conveyance was upon trust and that the defendant must account for his acts as its trustee. It was found "that the defendant *Page 389 
knew that the plaintiff's trustees in conveying the property to him did so, simply, for the purpose that he might hold the same for plaintiff's benefit and lease it to the theatre people." This finding has been unanimously affirmed and is conclusive as to the nature of the defendant's title.
HAIGHT, WERNER and WILLARD BARTLETT, JJ., concur with CULLEN, Ch. J.; VANN and CHASE, JJ., concur with GRAY, J.
Judgment reversed, etc.